803 F.2d 1182Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert WILLIAMS, Jr., Plaintiff-Appellant,v.Michael C. SAMBERG;  Sgt. Brown, Defendants-Appellees.
No. 86-7614.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 29, 1986.Decided Oct. 23, 1986.

Albert Williams, Jr., appellant pro se.
Stephen D. Rosenthal, Office of the Attorney General, for appellees.
E.D.Va.
DISMISSED.
Before PHILLIPS and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Albert Williams, Jr., a Virginia inmate, seeks to appeal from the district court's dismissal without prejudice of his civil rights complaint.


2
Williams instituted this action on January 13, 1986, and requested leave to proceed in forma pauperis.  At the court's request, the Virginia Department of Corrections furnished a record of Williams' inmate trust fund.  The record showed that deposits totaling $131.40 had been made in the six months immediately preceding the submission of the complaint.  Pursuant to Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), the court on March 28, 1986, ordered Williams to pay a partial filing fee of $19.71 or present any special circumstances which would justify a different payment or no payment at all.


3
On April 9, 1986, Williams filed objections to payment of the partial filing fee.  He asserted that he had spent monies in his trust fund account on necessary personal hygiene items and therefore had no funds remaining in his account.  On April 30, 1986, the district court overruled Williams' objections and directed him to pay the partial filing fee within 15 days of receipt of the order.  On May 22, 1986, the district court, having received no response from Williams, dismissed the action without prejudice.


4
As the fee assessment procedure followed by the district court comported with the system approved in Evans v. Croom, we deny leave to proceed on appeal in forma pauperis and dismiss the appeal.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


5
DISMISSED.